           Case 4:17-cv-00459-JM Document 60 Filed 09/21/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHANDRA CARTER, individually and
on behalf of others similarly situated                                               PLAINTIFFS

V.                                    4:17-CV-00459-JM

PATHFINDER, INC.                                                                    DEFENDANT

                                             ORDER

       On August 6, 2021, the Court directed the parties to provide all correspondence

regarding settlement so that the Court can ensure that fees and liability were negotiated

separately. Additional documents, specifically emails threads, were submitted a few weeks later.

       Based on a review of the documents, the Court finds that liability damages and fees were

negotiated separately. Proof of this is:

       •       Early on, Plaintiffs’ counsel, the Sanford Law Firm (SLF) noted “This
               demand does not include attorney’s fees, since several courts in this district
               now require fees to be negotiated separately in FLSA cases.1

       •       Other than this comment, there was no discussion of fees until the senior
               lawyer chimed in about “tak[ing] a stab at fees and costs today,” twenty
               minutes after liability was resolved.2

       This is the way it is supposed to be done.

       However, the Court is troubled by SLF’s continued improper practices when negotiating

fees. SLF claimed its fees were “just a hair under $30k” and demanded $29,500.”3 However,



       1
        To be clear, it is not “court in this district that require fees and costs be negotiated
separately. Rather, it is the Eighth Circuit that requires this. See Barbee v. Big River Steel, LLC,
927 F.3d 1024, 1027 (8th Cir. 2019) (holding that the parties must “negotiate the reasonable fee
amount separately and without regard to the plaintiff’s FLSA claim . . . .”).
       2
        Doc. No. 59-1.
       3
        Id.

                                                 1
           Case 4:17-cv-00459-JM Document 60 Filed 09/21/21 Page 2 of 3




SLF’s fees records show a total $2,761.50 less than the claimed $30,000. That’s more than “just

a hair.” Additionally, this total is at rates that have repeatedly been rejected by this Court. It’s

more likely that the total was (or should have been) no more than $21,000, and that is before the

removal of the excess billing that tends to show up in these fee petitions.

       Receiving no response to its demand, on November 11, 2020, SLF emailed opposing

counsel, and the back-and-forth on fees proceeded as follows:

               Nov. 11, 2020            Defendant offers       $10,500

               Nov. 12, 2020            Plaintiffs counter     $27,500

               Nov. 18, 2020            Defendant counters     $13,500

               Nov. 19, 2020            Plaintiffs counter     $26,000

               Nov. 23, 2020            Defendant counters     $15,0004

       With the $15,000 counter, Defendant’s counsel advised that this was all the authority it

had, and “it looks like we’ll need the Court to ultimately decide.”5 SLF responded, “Do you

want to try to do a last chance / final? We can make a larger move if you are not truly at your

final number.”6 Defendant requested a final demand, and SLF made a “giant leap down to

$18,300 . . . .”7 Defendant accepted.

       Despite repeated rulings criticizing this practice, SLF continues to demand fees it has not

earned or expected to be earned. As has been noted before, “FLSA cases are not conduits for




       4
        Doc. No. 59-2.
       5
        Id.
       6
        Id.
       7
        Id.

                                                   2
             Case 4:17-cv-00459-JM Document 60 Filed 09/21/21 Page 3 of 3




funneling unearned fees into lawyers’ pockets.”8 In fact, Comment 4 to Rule 1.5 of the Arkansas

Rule of Professional Conduct provides that a lawyer “is obliged to return any unearned portion”

of a fee. The Court again notes that “it seems inappropriate for SLF to demand fees from the

opposing party that it did not earn.”9 Based on the documents, SLF continues the practice of

shooting-for-the-moon on fees demands, and ultimately getting opposing counsel to agree to fees

that were not earned. The Court has attempted to make clear that this is inappropriate.

However, opposing parties continue to fall victim to the practice in order to avoid incurring even

more fees.

       Because fees and costs were negotiated separately and Defendant ultimately agreed to

pay Plaintiff $18,300 in attorneys’ fees (whether earned or not), the Joint Motion to Approve

Settlement (Doc. No. 53) is GRANTED.

       IT IS SO ORDERED this 21st day of September, 2021.


                                                     UNITED STATES DISTRICT JUDGE




       8
        Vines v. Wellspun Pipes, Inc. et al., No. 4:18-CV-000509-BRW, 2020 WL 3062384, at
*9 (reversed on other grounds).
       9
        Burton v. Nilkanth Pizza, Inc., No. 2020 WL 4939470, at *5 (E.D. Ark. Aug. 24, 2020).

                                                3
